UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

EASTERN DIVISION
RUTH A. HUNTER, et ai,
Plaintiffs, Case No. 2:18-cv-1097
JUDGE EDMUND A. SARGUS, JR.
Magistrate Judge Elizabeth Preston Deavers
v.
RHINO SHIELD, et al,
Defendants.

OPINION & ORDER

Currently pending before the Court is Plaintiffs Mark D. Hunter’s, as Executor of the Estate
of David G. Hunter, and Ruth A. Hunter’s (collectively “Plaintiffs”) Motion for Default Judgment
against John D. Robertson. (ECF No. 107). For the reasons stated herein, Plaintiffs’ Motion is
DENIED without PREJUDICE to RENEWAL.

I.

Plaintiffs commenced this action on September 21, 2018, through the filing of a seven-
count Complaint. (See ECF No. 1). On November 8, 2018 Plaintiffs filed an cight-count Amended
Complaint seeking relief from 10 named defendants. (See ECF No. 18). Plaintiffs assert claims
for: 1) violations of the Ohio Consumer Sales Practices Act (Am. Compl. Jf 187-194); 2)
“Negligent and/or Intentional Misrepresentation” (/d. J 195-201); 3) Breach of Contract (id.
203-211); 4) Violations of the Ohio Home Sales Solicitation Act (Id. J§ 212-216); 5) Breach of
Express and Implied Warranties and Violations of the Magnuson Moss Warranty Act (/d. Jf 217-

230); 6) Civil Conspiracy (/d. {| 231-236); 7) “Declaratory Judgment that Defendants are
Vicarious Liability [sic] As Agents, Agents by Estoppel, Apparent Authority, and as a Joint
Venture” (/d. {| 237-244); and 8) Alter Ego Liability (id. 9 245-247).

Plaintiffs first attempted to serve Defendant John D. Robertson (“Robertson”) with a copy
of the Amended Complaint by way of certified mail. The Summons, however, was returned as
unexecuted on December 4, 2018. (See ECF No, 34). On January 10, 2019, Plaintiffs moved to
serve Robertson by publication, and the Court granted that motion on February 26, 2019. (See ECF
Nos. 48 & 56). Plaintiffs submitted the proposed public notice to the Court on March 4, 2019.
(ECF No. 57). And on March 4, 2019, the Court granted Plaintiffs’ request to effect service with
the proposed publication, (ECF No. 58). On April 18, 2019, Plaintiffs filed the affidavit of Cindy
A. Shillingburg on behalf of the Daily Reporter to demonstrate that they had complied with the
Court’s previous Order and that they had published the notice in the Daily Reporter once per week
for a period of six consecutive weeks. (See ECF Nos. 64 & 64-1). At that time, Robertson had
failed to plead or otherwise appear in this matter.

Plaintiffs filed their first Motion for Default Judgment against Robertson on May 14, 2019.
(ECF No, 68). However, the Court denied Plaintiffs’ motion without prejudice because Plaintiffs
failed to first apply for entry of default with the Clerk, which is a necessary prerequisite to a Court’s
entry of default judgment pursuant to Federal Rule of Civil Procedure 55. (ECF No. 94 at 3).
Plaintiffs subsequently filed an Application for Entry of Default against Robertson on September
30, 2019. (ECF No. 95), The Clerk entered default against Robertson that same day. (ECF No. 96).
And on October 18, 2019, Plaintiffs moved again for default judgment against Robertson. (ECF
No. 107).

Robertson has not responded to the Motion for Default Judgment currently before this

Court.
Il.
Given the present procedural posture of this case, Plaintiffs’ Motion for Default Judgment
falls within the rule set forth in Frow v. De La Vega, 82 U.S. 552 (1872), which the Sixth Circuit
summarizes in Kimberly v. Coastline Coal Corp., No. 87-6199, 1988 WL 93305 (6th Cir. Sept. 9,

1988) (per curiam). In Kimberly v. Coastline Coal Corp., the Sixth Circuit explains:

When a default is entered against one defendant in a multi-defendant case, the
preferred practice is for the court to withhold granting a default judgment until the
trial of the action on the merits against the remaining defendants. If plaintiff loses
on the merits, the complaint should then be dismissed against both defaulting and
non-defaulting defendants.

id. at *3 (citing Exquisite Form Industries, Inc. v. Exquisite Fabrics of London, 378 F. Supp. 403,
416 (1974) (footnote omitted)). Notably, the Kimberly court also cautions that “[t]he Frow rule is
a natrow one, however, and applies in general when the liability of the defendants is joint.”
Kimberly, 1988 WL 93305, at *3. As this Court has pointed out, the purpose of the Frow rule is
“to avoid inconsistent judgments in a case where liability of the defendants is alleged to be joint
or joint and several.” Sharp (Oakwood Estates), Inc. v. National Condo & Apartment Ins. Group,
et.al., 12-cv-783, 2013 WL 12130355, at *1 (S.D. Ohio March 19, 2013); see generally Charnock

v. Anderson, 14-cv-472, 2015 WL 12683414 (S.D. Ohio July 1, 2015).

The instant matter is a multi-defendant action that has not been resolved on the merits.
Plaintiffs’ Amended Complaint also alleges that the liability of Robertson for the alleged damages

is joint and several.’ (ECF No. 18 at 71). Therefore, the Court concludes that the Frow rule applies

 

" Plaintiffs Amended Complaint states the following: “WHEREFORE, plaintiffs Ruth A. Hunter and the Estate of
David H. Hunter hereby demand judgment against defendants Rhino Shield, James H. Williams, Steven C.
Dominique, Rudolph J. Pallone, Aleksandre Dgebuadze, John D. Robertson, Tri-State Coating, Inc., Rhino Shield
Florida, AmCoat Technologies Incorporated, and AmCoat Industries, jointly and severally and vicariously liable,

3
in this case. Consequently, it would be premature and inappropriate to grant Plaintiffs’ Motion for

Default Judgment against Robertson at this time.

Ii,
For the reasons stated above, the Plaintiffs’ Motion for Default Judgment against Robertson
is DENIED without PREJUDICE to RENEWAL at an appropriate time. (ECF No. 107). Due

to his default, however, Robertson will be precluded from any further participation in the instant

 

 

case.”
IT IS SO ORDERED.
Ja-2 O14 ><
DATE EDMUND }. SARGUS, JR.
UNI ATES DISTRICT JUDGE

 

where applicable, in an amount exceeding $750,000 for both compensatory and punitive damages.” (ECF No. 18 at
71) (emphasis added).

? See Frow, 82 U.S. at 554 (“The defaulting defendant has merely lost his standing in court. He will not be entitled
to service of notices in the cause, nor to appear in it in any way. He can adduce no evidence; he cannot be heard at

the final hearing.”).
4
